DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 6/19/2020, and 2/23/2022 and have been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 426 shown in figure 13A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Element 426 shown in figure 13A does not appear to be listed in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US #7,874,513) in view of Sun et al. (PGPub #2019/0010823).
Regarding claim 1, Smith teaches a tip gap control system for a ducted aircraft comprising: a flight control computer (Column 3, lines 34-38); and a proprotor system (106R) in data communication with the flight control computer (106R, and Column 3, lines 34-38), the proprotor system comprising: a duct (106R as seen in figure 1); a plurality of proprotor blades (108) surrounded by the duct (106R, and 108 as seen in figure 1)
However, Sun does teach that the controller includes an inner duct surface control module configured to generate an inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), the duct includes a plurality of active inner duct surfaces (190) movable into a plurality of positions including a retracted position and an extended position (190 as seen in figures 2a, and 2b), and one or more actuators (210) coupled to the active inner duct surfaces (210 as seen in figure 2a); wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions (Paragraph 42, lines 1-22) based on the inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), thereby controlling a tip gap between the proprotor blades and the duct (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller have an inner duct surface control system that can generate a command that is used to dictate the motion of active inner duct surfaces because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the controller have an inner duct surface control system that can generate a command that is used to dictate the motion of active inner duct surfaces is that it allows the inner duct sidewalls to be precisely controlled to optimize the rotor performance by controlling the gap between the duct and the blades.
Regarding claim 2, Smith as modified by Sun teaches the tip gap control system as recited in claim 1 but Smith does not teach that the inner duct surface actuator command further comprises a tip gap adjustment distance, the one or more actuators configured to move the active inner duct surfaces by the tip gap adjustment distance.  However, Sun does teach that the inner duct surface actuator command further comprises a tip gap adjustment distance (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), the one or more actuators configured to move the active inner duct surfaces by the tip gap adjustment distance (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator 
Regarding claim 3, Smith as modified by Sun teaches the tip gap control system as recited in claim 1 but Smith does not explicitly teach that the inner duct surface actuator command further comprises one of a retract command or an extend command, the one or more actuators configured to move the active inner duct surfaces by a predetermined distance in response to receiving the inner duct surface actuator command.  However, Sun does teach that the inner duct surface actuator command further comprises one of a retract command or an extend command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), the one or more actuators configured to move the active inner duct surfaces by a predetermined distance in response to receiving the inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator command include an extend command that the actuator uses to move the inner surface a predetermined distance because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the actuator command include an extend command that the actuator uses to move the inner surface a predetermined distance is that it allows the gap between the rotor blades and the sidewall to be closely maintained.
Regarding claim 4, Smith as modified by Sun teaches the tip gap control system as recited in claim 1 wherein the proprotor blades pass adjacent to a blade pass band on an inner surface of the duct (106r, and 108 as seen in figure 2a of Smith)
However, Sun does teach that the active inner duct surfaces disposed along the blade pass band (190, and 192 as seen in figure 2a).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the active inner surfaces be on the blade pass band because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the active inner surfaces be on the blade pass band is that it allows the system to directly control the gap between the blades and the duct.
Regarding claim 5, Smith as modified by Sun teaches the tip gap control system as recited in claim 1, but Smith does not teach that the active inner duct surfaces are circumferentially disposed on an inner surface of the duct.  However, Sun does teach that the active inner duct surfaces are circumferentially disposed on an inner surface of the duct (155, and 190 as seen in figure 2a).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the active surfaces on the inner surface of the duct because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the active surfaces on the inner surface of the duct is that it allows the system to directly control the gap between the blades and the duct.
Regarding claim 7, Smith as modified by Sun teaches the tip gap control system as recited in claim 1, but Smith does not teach that an inner surface of the duct forms a cavity; and wherein, the active inner duct surfaces are slidably coupled to the duct at the cavity, the active inner duct surfaces slidable into the cavity in the retracted position, thereby increasing the tip gap in the retracted position.  However, Sun does teach that an inner surface of the duct forms a cavity (155 and 190 as seen in figure 2a, as can be seen a cavity is formed between the duct and the active surfaces); and wherein, the active inner duct surfaces are slidably coupled to the duct at the cavity (155, 190 and 210 as seen in figure 2A), the active inner duct surfaces slidable into the cavity in the retracted position, thereby increasing the tip gap in the retracted position (Paragraph 43, lines 1-9). It would have been obvious to 
Regarding claim 10, Smith as modified by Sun teaches the tip gap control system as recited in claim 1, but Smith does not teach that the active inner duct surfaces are independently actuated to permit nonuniform positioning of the active inner duct surfaces.  However, Sun does teach that the active inner duct surfaces are independently actuated to permit nonuniform positioning of the active inner duct surfaces (Paragraph 31, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the active surfaces independently actuated because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the active surfaces independently actuated is that it gives the system a greater control of how the system operates.
Regarding claim 11, Smith teaches a rotorcraft comprising: a fuselage (100); a flight control computer (Column 3, lines 34-38); and a proprotor system (106R) coupled to the fuselage (100, and 106R as seen in figure 1) and in data communication with the flight control computer (Column 3, lines 34-38), the proprotor system comprising: a duct  (106R as seen in figure 1); a plurality of proprotor blades (108) surrounded by the duct (106R, and 108 as seen in figure 1); but Smith does not teach that the controller includes an inner duct surface control module configured to generate an inner duct surface actuator command, the duct includes a plurality of active inner duct surfaces movable into a plurality of positions including a retracted position and an extended position, and one or more actuators coupled to the active inner duct surfaces; wherein, the one or more actuators are configured to move 
However, Sun does teach that the controller includes an inner duct surface control module configured to generate an inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), the duct includes a plurality of active inner duct surfaces (190) movable into a plurality of positions including a retracted position and an extended position (190 as seen in figures 2a, and 2b), and one or more actuators (210) coupled to the active inner duct surfaces (210 as seen in figure 2a); wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions (Paragraph 42, lines 1-22) based on the inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18), thereby controlling a tip gap between the proprotor blades and the duct (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the controller have an inner duct surface control system that can generate a command that is used to dictate the motion of active inner duct surfaces because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the controller have an inner duct surface control system that can generate a command that is used to dictate the motion of active inner duct surfaces is that it allows the inner duct sidewalls to be precisely controlled to optimize the rotor performance by controlling the gap between the duct and the blades.
Regarding claim 12, Smith as modified by Sun teaches the rotorcraft as recited in claim 11 further comprising a maneuver detection module configured to detect a flight condition of the rotorcraft (Column 5, lines 43-51, Column 11, lines 16-23 of Smith), wherein, the flight condition further comprises at least one of a flight maneuver or a flight mode (Column 5, lines 43-51, Column 11, lines 16-23 of Smith)
However, Sun does teach that the inner duct surface control module configured to determine the inner duct surface actuator command based on the flight condition (Paragraph 39, lines 1-18, and Paragraph 43, lines 1-9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the inner surface command be based on the current flight condition because Smith and Sun are both ducted propulsion systems with fans for an aircraft.  The motivation for having the inner surface command be based on the current flight condition is that it helps to improve the performance of the system by always having the optimal spacing between the duct and blades.
Claims 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US #7,874,513) as modified by Sun et al. (PGPub #2019/0010823) as applied to claim1 above, and further in view of Delvaux et al. (US #5,344,284).
Regarding claim 6, Smith as modified by Sun teaches the gap control system as recited in claim 1 but does not teach that an inner surface of the duct forms a circumferential slot, the active inner duct surfaces retractable into the circumferential slot.  However, Delvaux does teach that an inner surface of the duct forms a circumferential slot (32 as seen in figure 4), the active inner duct surfaces retractable into the circumferential slot (32, and 40 as seen in figures 4, and 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a slot on the inner surface that the active surface can be retracted into because Smith and Delvaux are both ducted propulsion systems with fans for an aircraft.  The motivation for having a slot on the inner surface that the active surface can be retracted into is that it allows the active surface to be retracted to create a larger gap which can help with cooling the system.
Regarding claim 9, Smith as modified by Sun teaches the tip gap control system as recited in claim 1 but does not teach that an inner surface of the duct forms a cavity; and wherein, the active inner duct surfaces further comprise fluid-filled active inner duct surfaces disposed in the cavity, the fluid-(32 as seen in figure 4); and wherein, the active inner duct surfaces further comprise fluid-filled active inner duct surfaces disposed in the cavity (32, 40, and 42 as seen in figure 4), the fluid-filled active inner duct surfaces deflated in the retracted position (32, 40, and 42 as seen in figure 4) and inflated in the extended position (32, 40, and 42 as seen in figure 5), thereby increasing the tip gap in the retracted position (32, 40, and 42 as seen in figures 4, and 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a cavity formed by the duct, and an inflatable member in the cavity to move the active surface between the retracted and extended positions because Smith and Delvaux are both ducted propulsion systems with fans for an aircraft.  The motivation for having a cavity formed by the duct, and an inflatable member in the cavity to move the active surface between the retracted and extended positions is that it allows the system to precisely control the gap between the active surfaces and the rotors.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US #7,874,513) as modified by Sun et al. (PGPub #2019/0010823) as applied to claim 1 above, and further in view of Presz Jr et al. (PGPub #2014/0030059).
Regarding claim 8, Smith as modified by Sun teaches the tip gap control system as recited in claim 1 but does not teach that an inner surface of the duct forms a cavity; and wherein, the active inner duct surfaces are hingeably coupled to the duct at the cavity, the active inner duct surfaces rotatable into the cavity in the retracted position, thereby increasing the tip gap in the retracted position.  However, Presz does teach that an inner surface of the duct forms a cavity (230, and 232 as seen in figure 6 of Presz, as can be seen a cavity is formed between the frame members); and wherein, the active inner duct surfaces are hingeably coupled to the duct at the cavity (215 as seen in figures 8, and 9), the active inner duct surfaces rotatable into the cavity in the retracted position (215 as seen in figure 9), thereby increasing the tip gap in the retracted position (215, and 240 as seen in figure 9).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a cavity formed by the duct, and the inner surfaces hingeably coupled to the duct and can retract into the cavity because Smith and Presz are both ducted fan systems.  The motivation for having a cavity formed by the duct, and the inner surfaces hingeably coupled to the duct and can retract into the cavity is that it allows the system to control the performance of the rotor.
Claims 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PGPub #2019/0010823) in view of Smith (US #7,874,513).
Regarding claim 13, Sun teaches a method for controlling a tip gap for a ducted aircraft comprising: generating an inner duct surface actuator command (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18); transmitting the inner duct surface actuator command to a rotor system (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18) including a duct (155) and a plurality of rotor blades (192), the duct including a plurality of active inner duct surfaces (190); and moving at least one of the active inner duct surfaces between a retracted position and an extended position (190 as seen in figures 2a, and 2b, and Paragraph 42, lines 1-22) in response to the inner duct surface actuator command (Paragraph 5, lines 1-19, Paragraph 39, lines 1-18, and Paragraph 42, lines 1-22), thereby controlling the tip gap between the rotor blades and the duct (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18).  But, Sun does not teach that the rotor system is a proprotor system.
However, Smith does teach that the rotor system is a proprotor system (106R as seen in figure 1, and the ducts as seen in figures 4a-4c)
Regarding claim 14, Sun as modified by Smith teaches the method as recited in claim 13 further comprising generating the inner duct surface actuator command in response to receiving a tip gap adjustment distance (Paragraph 5, lines 1-19, and Paragraph 39, lines 1-18 of Sun).
Regarding claim 15, Sun as modified by Smith teaches the method as recited in claim 14 further comprising generating the inner duct surface actuator command in response to the tip gap adjustment distance exceeding a tip gap adjustment distance threshold (Paragraph 42, lines 1-22 of Sun).
Regarding claim 17, Sun as modified by Smith teaches the method as recited in claim 13 wherein the method further comprising: moving the active inner duct surfaces between the retracted position and the extended position in response to the operating state of the ducted aircraft (Paragraph 39, lines 1-18, and Paragraph 43, lines 1-9 of Sun).  But, Sun does not teach that the ducted aircraft is convertible between a vertical takeoff and landing flight mode and a forward flight mode, that the operating state includes converting between the vertical takeoff and landing flight mode and the forward flight mode.
However, Smith does teach that the ducted aircraft is convertible between a vertical takeoff and landing flight mode and a forward flight mode (The ducts as seen in figures 4a-4c), that the operating state includes converting between the vertical takeoff and landing flight mode and the forward flight mode (Paragraph 39, lines 1-18, and Paragraph 43, lines 1-9, this teaches that the proprotor system can be adjusted during the transition between vertical and horizontal flight)
Regarding claim 20, Sun as modified by Smith teaches the method as recited in claim 13 further comprising moving the active inner duct surfaces such that the tip gap is substantially equal to a tip gap target (Paragraph 42, lines 1-22 of Sun).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PGPub #2019/0010823) as modified by Smith (US #7,874,513) as applied to claim 13 above, and further in view of McCallum et al. (CH701146 A2).
Regarding claim 16, Sun as modified by Smith teaches the method as recited in claim 13 wherein the system generates a command to move the inner duct surface (Paragraph 5, lines 1-19, Paragraph 39, lines 1-18, and Paragraph 42, lines 1-22), but does not teach that the command based on a pitch of the proprotor blades.  However, McCallum does teach that the command based on a pitch of the proprotor blades (Abstract, lines 1-9 of the provided translation).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the command based on the pitch of the blades because Sun and McCallum are both systems that control the spacing between the duct and rotors of a propulsion system.  The motivation for having the command based on the pitch of the blades is that it can help account for any eccentricities in the rotor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PGPub #2019/0010823) as modified by Smith (US #7,874,513) as applied to claim 13 above, and further in view of Blaney et al. (PGPub #2016/0305269).
Regarding claim 18, Sun as modified by Smith teach the method as recited in claim 13 but does not teach retracting the active inner duct surfaces in response to detecting a structural deformity of the proprotor system.  However, Blaney does teach retracting the active inner duct surfaces in response to detecting a structural deformity of the proprotor system (Paragraph 47, lines 1-12, and Paragraph 50, lines 1-14, this teaches that the inner members are retracted as the blades expand due to thermal expansion which causes a structural deformation of the blades).  It would have been obvious to one .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (PGPub #2019/0010823) as modified by Smith (US #7,874,513) as applied to claim 13 above, and further in view of Wakeman et al. (US #5,601,402).
Regarding claim 19, Sun as modified by Smith teaches the method as recited in claim 13 but does not teach retracting the active inner duct surfaces in response to detecting a collision with the proprotor system.  However, Wakeman does teach retracting the active inner duct surfaces in response to detecting a collision with the proprotor system (Claim 1, lines 1-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have inner surface retraced when an imminent collision is detected because Sun and Wakeman are both ducted rotors with movable ducts.  The motivation for having inner surface retraced when an imminent collision is detected is that it helps to reduce collisions which can damage the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647